Citation Nr: 0740007	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-33 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a jaw disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to 
February 1974.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that rating decision, in pertinent 
part, the RO denied service connection for a broken jaw 
during tooth extraction.  The veteran's disagreement with the 
denial of his claim led to this appeal.  The Fort Harrison, 
Montana, RO handled the case during the appeal. In 
March 2006, the veteran testified from the Fort Harrison RO 
at a videoconference hearing.  Based on hearing testimony and 
review of the record, the Board has characterized the issue 
on appeal as entitlement to service connection for a jaw 
disability.  In June 2007, the Board remanded that issue to 
the VA Appeals Management Center (AMC), and the case in now 
before the Board for further appellate consideration.  


FINDING OF FACT

There is no competent evidence of a current jaw disability 
related to service or any incident of service, including 
extraction of tooth number 16.  


CONCLUSION OF LAW

Service connection for a jaw disability is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in June 2004, prior to the 
initial adjudication of the veteran's claim, the Fort 
Harrison RO explained to the veteran that to establish 
entitlement to service-connected compensation benefits, the 
evidence must show three things:  (1) an injury in service, a 
disease that began in or was made worse in service, or an 
event in service causing injury or disease; or, evidence of 
presumptive condition within a specified time after service; 
(2) a current physical or mental disability; and (3) a 
relationship between his current disability and an injury, 
disease, or event in service.  The RO explained that medical 
evidence, including a VA examination, would show a current 
disability and that a relationship between current disability 
and an injury, disease, or event in service was usually shown 
by medical records or medical opinions; the RO also explained 
that the relationship was presumed for veterans who have 
certain chronic diseases that become manifest within a 
specific period of time after discharge from service.  

In the June 2004 letter, the RO said that it would obtain 
service records from the military, if appropriate, and would 
obtain any medical records from VA medical centers.  The RO 
also notified the veteran that he should complete and return 
release authorizations for doctors or hospitals where he had 
received treatment and notified him that he should tell VA 
about any additional information or evidence that he wanted 
VA to try to get for him.  The RO told the veteran that VA 
would try to help him get such things as medical records, 
employment records, or records from other Federal agencies.  
The RO also explained that he must give VA enough information 
about these records so that VA could request them from the 
person or agency that had them and emphasized that it was 
still his responsibility to make sure VA received those 
records.  

In the June 2004 letter, the RO notified the veteran that 
evidence was needed showing that his claimed disability 
existed from military service to the present time.  The RO 
notified the veteran that the types of evidence that would 
help make the decision on his claim included the dates of 
medical treatment during service, including the location and 
identity of the medical facility.  The RO also notified the 
veteran of other types of evidence that would help with his 
claim included statements from persons who knew him when he 
was in service and know of any disability he had on active 
duty, records and statements from service medical personnel, 
employment physical examinations, and medical evidence from 
hospitals, clinics, and private physicians pertaining to 
treatment since service.  The RO requested that the veteran 
send any medical reports he had and requested he provide 
release authorizations if he wanted VA to attempt to obtain 
private medical records.  The RO requested that the veteran 
tell VA if there was any other evidence or information that 
he thought would support his claim and requested that he send 
any evidence in his possession that pertains to his claim.  

In a March 2006 letter, the RO notified the veteran that when 
VA found disabilities to be service connected, it assigned a 
disability rating and an effective date.  The RO described 
the kind of evidence considered in determining a disability 
rating and an effective date and provided examples of the 
evidence the veteran should identify or provide with respect 
to disability ratings and effective dates.  In addition, in a 
letter dated in June 2007, the AMC provided additional notice 
about disability ratings and effective dates and also 
reviewed what evidence is necessary to substantiate a service 
connection claim, what evidence VA will obtain, and what 
evidence and information the veteran should provide.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent complete notice was given to the veteran in 
June 2007, and the AMC thereafter readjudicated the merits of 
the veteran's claim for service connection for a jaw 
disability and issued a supplemental statement of the case 
(SSOC) in September 2007.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding 
a Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes readjudication of the claim.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

As to the duty to assist, service medical records are in the 
file, and VA medical records have been obtained.  The veteran 
has not submitted or identified any private medical records.  
He has been provided a VA dental examination with medical 
opinion relative to his claim, and as noted in the 
Introduction, the veteran testified at a hearing before the 
Board in March 2006.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran relative 
to the claims decided here, and thus, no additional 
assistance or notification is required.  The veteran has 
suffered no prejudice that would warrant a remand, and his 
procedural rights have not been abridged.  See Bernard, 4 
Vet. App. 384, 392-94 (1993).  

Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Background and analysis

At the time he filed the current claim, the veteran said the 
disability he was claiming was broken jaw during tooth 
extraction.  At his hearing in March 2006, the veteran 
testified that when he had his wisdom teeth removed in 
service, there was a problem with the one on the left.  He 
said the dentist had a difficult time with the extraction and 
there was a lot of bleeding and pain compared to the 
extraction on the right.  He testified that it felt as though 
he had broken glass going through his gum.  He testified that 
he was sent to an oral surgeon who removed nine chunks of 
bone from his jaw.  The veteran also testified that once in a 
while he has had irritation and swelling on that side.  

The veteran's service medical records show he underwent 
extraction of tooth number 16 in late October 1973 and that 
in November 1973 a bone spicule was noted in that area.  In 
December 1973, bone spicule was removed from the area of 
tooth number 16, and the procedure involved a flap left 
maxilla and two sutures.  

At a VA dental examination in August 2007, the veteran said 
that he had his upper wisdom teeth removed in 1972 or 1973.  
The veteran said that the extraction on the left side was 
more difficult than the right and that approximately one week 
later his upper gums started swelling on the left side and he 
began feeling something sharp.  He returned to the dentist, 
and the dentist removed some bone from the area.  At the 
August 2007 examination, the veteran said he thought he had 
some problems with pain after that from food brushing by the 
area while chewing, but he said this resolved within a month 
or two.  The veteran stated that he still has occasional 
problems with irritation/biting his cheek in this area.  

On examination, the VA dentist found mandibular movements 
were normal, and he could neither hear nor feel any 
tempormandibular joint sounds on opening and closing.  The 
mucosa in the area of tooth number 16 was completely normal, 
and the size, shape, and contour of the edentulous ridge in 
the area of tooth number 16 was the same size, shape and 
contour and on the opposite in the area of tooth number 1.  
The dentist stated that panoramic dental film on that date 
showed no boney residuals in the area of tooth number 16.  
The dentist stated he reviewed the veteran's dental records 
from service and they showed that tooth number 1 and 
number 16 were extracted in October 1973.  He noted that the 
veteran returned four times over the next approximately five 
weeks and had small pieces of bone (spicules) removed from 
the extraction site.  The dentist stated that the current 
examination revealed that the veteran does not have any type 
of jaw disability as a result of the removal of tooth 16.  
The dentist further stated that the irritation/cheek biting 
that the veteran experiences is from the occasional catching 
of the inside of the cheek between the teeth and is unrelated 
to the extraction of tooth number 16.  He also said that the 
removal of small pieces of bone from extraction sites is not 
uncommon, especially those sites involving difficult 
extractions.  

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the United States Court of Appeals for 
Veterans Claims (Court) noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  

In this case, although the veteran's service medical records 
confirm bone spicules were removed from his jaw following 
extraction of tooth number 16, those records do not show 
there was fracture of the jaw in service.  The only evidence 
in support of the veteran's claim consists of the veteran's 
statements and testimony relating problems with irritation 
and swelling if he chews a lot on the side where tooth 
number 16 was extracted and problems with irritation/biting 
his cheek in this area to the extraction of tooth number 16 
in service.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion as to 
the relationship of current symptoms to events in service.  
It is now well established that a lay person such as the 
veteran is not competent to opine on medical matters such as 
diagnoses or etiology of medical disorders, and his opinion 
that his problems chewing biting his cheek represent a jaw 
disability related to service is therefore entitled to no 
weight of probative value.  See, Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  

The only medical evidence in this regard is against the 
claim.  The VA dentist who examined the veteran in 
August 2007 reviewed the entire record, including the 
veteran's service dental records and noted the veteran's 
reports of problems during and since the extraction of tooth 
number 16 and his description of current chewing problems.  
Based on his consideration of the record, review of X-ray 
reports, and his experience and expertise, he stated clearly 
that the veteran does not have any type of jaw disability as 
a result of the removal of tooth 16.  

The preponderance of the evidence is clearly against the 
claim for service connection for a jaw disability, and the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  The Board therefore concludes that the claim 
must be denied.  




ORDER

Service connection for a jaw disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


